DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 5-6, 8, 11, 13 and 15 have been amended.
Claim(s) 3-4, 9-10 and 14 have been canceled.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 1-15 are now withdrawn as amendments made to claim(s) 1, 8 and 13 have overcome the previous 112 rejections. However, new ground of 112 rejection(s) were necessitated by amendments.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 08/24/2021 with respect to Claim(s) 1-2, 5-8, 11-13 and 15 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 8 and 13 to patentably distinguish over prior art of Tice alone or in combination with others, however the 

Applicant's arguments with respect to Claim(s) 1-2, 5-8, 11-13 and 15 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

For further details see the rejections/objections for Claim(s) 1-2, 5-8, 11-13 and 15 herein.

Claim Objections

Claim(s) 1-2, 5-8, 11-13 and 15 are objected to because of the following informalities:  
Claim(s) 1, 8 and 13, recite phrases “wherein iterating comprises:”, “removing isolation”. The examiner suggests amending the phrases to recite “wherein the iterating comprises:”, “removing the isolation” to restore antecedent clarity.
Claim(s) 15, recites a phrase “wherein iterating further comprises:”. The examiner suggests amending the phrase to recite “wherein the iterating further comprises:” to restore antecedent clarity.
Claim(s) 2, 5-7, and 11-12 not specifically addressed share the same informalities as linked claim(s).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 depends from canceled claim 10 which makes it unclear. For examination purpose, the Examiner assumes Claim 11 depends on claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-8, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tice et al. (US 6292541; hereinafter Tice). In view of JIANG et al. (US 20150113328). 
Regarding claim 1, Tice teaches in figure(s) 1-5 A method comprising: 
upon the detection of an earth fault within a loop comprising a plurality of devices, isolating a first device within the loop (col. 2 lines 49-59, col. 3 lines 11-20 :- disclosing that a binary search pattern is used to determine the location of the ground fault with the least number of steps …disclosing that a first location is selected; device 18b in figure 2); 

    PNG
    media_image1.png
    769
    485
    media_image1.png
    Greyscale

isolating a second device within the loop (col. 3 lines 23-25 :- disclosing that a second location is selected; device 18c in figure 2); 
while the first device and the second device are isolated, determining if the earth fault still exists (col. 3 lines 24-28 :- disclosing the detection of the ground fault; ground fault detect circuit 12’-1); 
if the earth fault no longer exists, then determining that the earth fault is located between the first device and the second device (col. 3 lines 45-55 :- disclosing that the determination of the ground fault has been carried out for two adjacent devices/locations; location L-L’); and 
iterating the isolating and determining through each device within the loop (col. 6 lines 30-35 :- isolation switch SWi in each device open circuits the conductor 14a at each device. Then, each device drives a current (I1, I2, I3) into the conductor 14b which can then flow to the control unit(I) and out to the earth ground (I')), wherein: iterating comprises: assigning a unique index number to each device of the plurality of devices in (col. 6 lines 13-23 :- starting at the unit 12' and progressing out therefrom one device at a time. The steps include opening and closing the respective isolator switches SWa, SWb, SWC . . . and, therefore, open circuiting and short circuiting the conductors 14a at each device, until the ground fault no longer disappears during the time when the device open circuits the conductor 14a. This identifies the device closest to the ground fault which is still between the ground fault and the control unit 12. If the ground fault is after the first device, then only two checks are needed. If the ground fault is after 500 devices, 501 checks will be needed.).
Tice does not teach explicitly starting a counter N at the first unique index number; and incrementing N.
However, JIANG teaches in figure(s) 1-5 starting a counter N at the first unique index number; and incrementing N (para. 28 - counter n is initialized (n=0), and an iterative process is executed to evaluate and rank the nodes; para. 30 - parameters include counter (n), index (m), node (node), fault node (fnode), link rank (lrank), quantity of links (nlink). The counter is compared to the quantity of links to determine if all links have been evaluated … counter n is incremented (n=n+1); pg. 5 table 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tice by having starting a counter N at the first unique index number; and incrementing N as taught by JIANG because monitoring a record of the fault count would be a trivial additional step in relevant art as evidenced by "A method for monitoring controller area network (CAN) on a mobile system includes identifying links and associated nodes between all the nodes of the CAN, and ranking all the links according to their order of connection to the monitoring controller …on-board monitoring controller determines a fault signature for each of the links starting with the link having the highest ranking, said fault signature comprising identified ones of the associated nodes distal to the monitor for each of the corresponding links." (abstract).

Regarding claim 2, Tice teaches in figure(s) 1-5 the method of claim 1 wherein: the loop further comprises a controller (control unit 12'); and the controller performs the detection of the earth fault (col. 6 line 27 - ground fault) at L to L' can be determined).

Regarding claim 5, Tice teaches in figure(s) 1-5 the method of claim 1 wherein iterating further comprises: repeating the isolating and incrementing steps until the ground fault is no longer detected (clm. 21 -  locating the ground fault between a) the last device which opened circuited the communication wire, during which time the ground fault disappeared and b) the second to last device which open circuited the communication line during which the ground fault did not disappear.).

Regarding claim 6, Tice teaches in figure(s) 1-5 the method of claim 1 wherein iterating further comprises: repeating the isolating and incrementing steps until N is equal to the number of devices in the loop (col. 5 lines 25-30 :- If there is no shunt, all devices will produce a high positive voltage relative to their internal grounds. This indicates that there is no shunt resistance present across the link 14).

Regarding claim 7, Tice teaches in figure(s) 1-5 the method of claim 1 wherein detecting the earth fault comprises determining if current flowing through a positive leg of the loop is equal to the current flowing through a negative leg of the loop (clm. 5 - a detected test current is compared to an expected test current to identify a segment having a fault; clm. 10 - a test current to flow between another conductor of the link and an earth ground).

Regarding claim 8, Tice teaches in figure(s) 1-5 A system comprising: 
a loop comprising a plurality of devices (devices 18a, 18b, 18c; figure 2), each device including an isolator (switches SWa, SWb, SWc); 
a controller configured to: 
upon the detection of an earth fault within a loop comprising a plurality of devices, isolate a first device within the loop (col. 2 lines 49-59, col. 3 lines 11-20 :- disclosing that a binary search pattern is used to determine the location of the ground fault with the least number of steps …disclosing that a first location is selected; device 18b in figure 2); 
isolate a second device within the loop (col. 3 lines 23-25 :- disclosing that a second location is selected; device 18c in figure 2); 
while the first device and the second device are isolated, determine if the earth fault still exists (col. 3 lines 24-28 :- disclosing the detection of the ground fault; ground fault detect circuit 12’-1); 
if the earth fault no longer exists, then determine that the earth fault is located between the first device and the second device (col. 3 lines 45-55 :- disclosing that the determination of the ground fault has been carried out for two adjacent devices/locations; location L-L’).
wherein the controller is configured to iterate the isolating and determining through each device within the loop (col. 6 lines 30-35 :- isolation switch SWi in each device open circuits the conductor 14a at each device. Then, each device drives a current (I1, I2, I3) into the conductor 14b which can then flow to the control unit(I) and out to the earth ground (I')), wherein: iterating comprises: assigning a unique index number to each device of the plurality of devices in the loop; isolating device N and device N + 1; and in the event the earth fault still exists, removing isolation between device N and N+1 (col. 6 lines 13-23 :- starting at the unit 12' and progressing out therefrom one device at a time. The steps include opening and closing the respective isolator switches SWa, SWb, SWC . . . and, therefore, open circuiting and short circuiting the conductors 14a at each device, until the ground fault no longer disappears during the time when the device open circuits the conductor 14a. This identifies the device closest to the ground fault which is still between the ground fault and the control unit 12. If the ground fault is after the first device, then only two checks are needed. If the ground fault is after 500 devices, 501 checks will be needed.).
Tice does not teach explicitly starting a counter N at the first unique index number; and incrementing N.
However, JIANG teaches in figure(s) 1-5 starting a counter N at the first unique index number; and incrementing N (para. 28 - counter n is initialized (n=0), and an iterative process is executed to evaluate and rank the nodes; para. 30 - parameters include counter (n), index (m), node (node), fault node (fnode), link rank (lrank), quantity of links (nlink). The counter is compared to the quantity of links to determine if all links have been evaluated … counter n is incremented (n=n+1); pg. 5 table 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tice by having starting a counter N at the first unique index number; and incrementing N as taught by JIANG because monitoring a record of the fault count would be a trivial additional step in relevant art as evidenced by "A method for monitoring controller area network (CAN) on a mobile system includes identifying links and associated nodes between all the nodes of the CAN, and ranking all the links according to their order of connection to the monitoring controller …on-board monitoring controller determines a fault signature for each of the links starting with the link having the highest ranking, said fault signature comprising identified ones of the associated nodes distal to the monitor for each of the corresponding links." (abstract).

Regarding claim 11, Tice teaches in figure(s) 1-5 the system of claim 8 wherein the controller is further configured to: determine a number of devices in the loop; wherein: iterating comprises: assigning a unique index number to each device of the plurality of devices in the loop; starting a counter N at the first unique index number; isolating device N and device N + 1; in the event the earth fault still exists, removing isolation between device N and N+1 and incrementing N (col. 6 lines 13-23 :- starting at the unit 12' and progressing out therefrom one device at a time. The steps include opening and closing the respective isolator switches SWa, SWb, SWC . . . and, therefore, open circuiting and short circuiting the conductors 14a at each device, until the ground fault no longer disappears during the time when the device open circuits the conductor 14a. This identifies the device closest to the ground fault which is still between the ground fault and the control unit 12. If the ground fault is after the first device, then only two checks are needed. If the ground fault is after 500 devices, 501 checks will be needed.); and repeating the isolating and incrementing steps until the ground fault is no longer detected (clm. 21 -  locating the ground fault between a) the last device which opened circuited the communication wire, during which time the ground fault disappeared and b) the second to last device which open circuited the communication line during which the ground fault did not disappear.).

Regarding claim 12, Tice teaches in figure(s) 1-5 the system of claim 8 wherein: each device in the loop includes an isolator comprising a plurality of switches (SWa, SWb, SWc) configured to isolate the device from other devices in the loop.

Regarding claim 13, Tice teaches in figure(s) 1-5 A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor (col. 1 lines 63-64 :- a programmed processor, and associated instructions) to cause the processor to: 
upon the detection of an earth fault within a loop comprising a plurality of devices, each device including an isolator, isolate a first device within the loop (col. 2 lines 49-59, col. 3 lines 11-20 :- disclosing that a binary search pattern is used to determine the location of the ground fault with the least number of steps …disclosing that a first location is selected; device 18b in figure 2); 
isolate a second device within the loop (col. 3 lines 23-25 :- disclosing that a second location is selected; device 18c in figure 2); 
while the first device and the second device are isolated, determine if the earth fault still exists (col. 3 lines 24-28 :- disclosing the detection of the ground fault; ground fault detect circuit 12’-1); 
if the earth fault no longer exists, then determine that the earth fault is located between the first device and the second device (col. 3 lines 45-55 :- disclosing that the determination of the ground fault has been carried out for two adjacent devices/locations; location L-L’).
wherein the program instructions are further configured to: 
iterate the isolating and determining through each device within the loop (col. 6 lines 30-35 :- isolation switch SWi in each device open circuits the conductor 14a at each device. Then, each device drives a current (I1, I2, I3) into the conductor 14b which can then flow to the control unit(I) and out to the earth ground (I')), wherein: iterating comprises: assigning a unique index number to each device of the plurality of devices in the loop; isolating device N and device N + 1; and in the event the earth fault still exists, removing isolation between device N and N+1 (col. 6 lines 13-23 :- starting at the unit 12' and progressing out therefrom one device at a time. The steps include opening and closing the respective isolator switches SWa, SWb, SWC . . . and, therefore, open circuiting and short circuiting the conductors 14a at each device, until the ground fault no longer disappears during the time when the device open circuits the conductor 14a. This identifies the device closest to the ground fault which is still between the ground fault and the control unit 12. If the ground fault is after the first device, then only two checks are needed. If the ground fault is after 500 devices, 501 checks will be needed.).
Tice does not teach explicitly starting a counter N at the first unique index number; and incrementing N.
However, JIANG teaches in figure(s) 1-5 starting a counter N at the first unique index number; and incrementing N (para. 28 - counter n is initialized (n=0), and an iterative process is executed to evaluate and rank the nodes; para. 30 - parameters include counter (n), index (m), node (node), fault node (fnode), link rank (lrank), quantity of links (nlink). The counter is compared to the quantity of links to determine if all links have been evaluated … counter n is incremented (n=n+1); pg. 5 table 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tice by having starting a counter N at the first unique index number; and incrementing N as taught by JIANG because monitoring a record of the fault count would be a trivial additional step in relevant art as evidenced by "A method for monitoring controller area network (CAN) on a mobile system includes identifying links and associated nodes between all the nodes of the CAN, and ranking all the links according to their order of connection to the monitoring controller …on-board monitoring controller determines a fault signature for each of the links starting with the link having the highest ranking, said fault signature comprising identified ones of the associated nodes distal to the monitor for each of the corresponding links." (abstract).

Regarding claim 15, Tice teaches in figure(s) 1-5 the computer program product of claim 13 wherein iterating further comprises: repeating the isolating and incrementing steps until the ground fault is no longer detected (clm. 21 -  locating the ground fault between a) the last device which opened circuited the communication wire, during which time the ground fault disappeared and b) the second to last device which open circuited the communication line during which the ground fault did not disappear.); or repeating the isolating and incrementing steps until N is equal to the number of devices in the loop.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868